Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This office action is responsive to an AMENDMENT filed on March 9, 2021 for patent application 16/418715. 

Status of Claims
2.	Claims 1-20 are now presented for examination in this office action.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wenzel et al. (U.S. Publication Number: 2016/0098022).
As to independent claim 1, Wenzel discloses an environmental control system for a building, the system comprising: 
building equipment operable to affect a variable state or condition of the building (e.g., variable system states) (see Paragraph [0030] and [0058]); and 
a controller comprising a processing circuit configured to: obtain training data relating to operation of the building equipment (e.g., training data) (see Abstract); 

augment the system model with a disturbance model (e.g., state space model can be augmented with an integrating disturbance) (see Paragraph [0044]); 
estimate values of a historical heat disturbance in the training data based on the augmented system model (e.g., disturbances to the system may include factors such as external weather conditions, heat generated by people in the building, or heat generated by electrical resistance within the building) (see Paragraph [0035]); 
train one or more heat disturbance models based on the training data and the estimated values of the historical heat disturbance (e.g., historical weather and power usage data 638 may be used to determine a typical building load 636 e.g., a predicted or historical amount of energy needed to maintain the building temperature within temperature constraints) (see Paragraph [0050]); 
predict a heat disturbance using the augmented system model along with the one or more heat disturbance models (e.g., predicted output may be based the input-output history of the system) (see Paragraph [0004]); and 
control the building equipment based on the predicted heat disturbance (e.g., identified system model may be used to control the temperature of a building system e.g., maintain the building temperature within specified bounds, while minimizing the cost of energy required to heat or cool the building) (see Paragraph [0030]). 
As to independent claim 8, Wenzel discloses a method for operating building equipment in a building, the method comprising: 
obtaining training data relating to operation of the building equipment (e.g., training data) (see Abstract); 

augmenting the system model with a disturbance model (e.g., state space model can be augmented with an integrating disturbance) (see Paragraph [0044]); 
estimating values of a historical heat disturbance in the training data based on the augmented system model (e.g., disturbances to the system may include factors such as external weather conditions, heat generated by people in the building, or heat generated by electrical resistance within the building) (see Paragraph [0035]); 
training one or more heat disturbance models based on the training data and the estimated values of the historical heat disturbance (e.g., historical weather and power usage data 638 may be used to determine a typical building load 636 e.g., a predicted or historical amount of energy needed to maintain the building temperature within temperature constraints) (see Paragraph [0050]); 
predicting a heat disturbance using the augmented system model along with the one or more heat disturbance models (e.g., predicted output may be based the input-output history of the system) (see Paragraph [0004]); and 
controlling the building equipment based on the predicted heat disturbance (e.g., identified system model may be used to control the temperature of a building system e.g., maintain the building temperature within specified bounds, while minimizing the cost of energy required to heat or cool the building) (see Paragraph [0030]). 
As to independent claim 15, Wenzel discloses one or more non-transitory computer-readable media containing program instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising: 

performing a system identification process to identify parameters of a system model using the training data (e.g., identification process in the model development method may include receiving training data) (see Paragraph [0017]); 
augmenting the system model with a disturbance model (e.g., state space model can be augmented with an integrating disturbance) (see Paragraph [0044]); 
estimating values of a historical heat disturbance in the training data based on the augmented system model (e.g., disturbances to the system may include factors such as external weather conditions, heat generated by people in the building, or heat generated by electrical resistance within the building) (see Paragraph [0035]); 
training one or more heat disturbance models based on the training data and the estimated values of the historical heat disturbance (e.g., historical weather and power usage data 638 may be used to determine a typical building load 636 e.g., a predicted or historical amount of energy needed to maintain the building temperature within temperature constraints) (see Paragraph [0050]); 
predicting a heat disturbance using the augmented system model along with the one or more heat disturbance models (e.g., predicted output may be based the input-output history of the system) (see Paragraph [0004]); and 
controlling the building equipment based on the predicted heat disturbance (e.g., identified system model may be used to control the temperature of a building system e.g., maintain the building temperature within specified bounds, while minimizing the cost of energy required to heat or cool the building) (see Paragraph [0030]). 
As to dependent claim 2, Wenzel teaches the system of claim 1, wherein training the one or more heat disturbance models comprises: training a deterministic heat disturbance model based on the 
As to dependent claim 3, Wenzel teaches the system of claim 1, wherein the disturbance model is an oscillator function with a frequency of one day (e.g., filter may be driven by the frequency characteristics) (see Paragraph [0080]). 
As to dependent claim 4, Wenzel teaches the system of claim 1, wherein the disturbance model is a parameterized model for determining the heat disturbance (e.g., parameterization) (see Paragraph [0004] and [0011]). 
As to dependent claim 5, Wenzel teaches the system of claim 1, wherein predicting the heat disturbance comprises: estimating a deterministic heat disturbance for a future time step; predicting a stochastic heat disturbance for the future time step; and predicting a forecasted heat disturbance for one or more subsequent time steps based on the stochastic heat disturbance for the future time step and the deterministic heat disturbance for the future time step (e.g., model that the controller predicts future system states and system outputs to determine optimal control actions) (see Paragraph [0003]). 
As to dependent claim 6, Wenzel teaches the system of claim 5, wherein predicting the stochastic heat disturbance for the future time step comprises: performing an online state estimation; calculating a current residual based on the online state estimation and an estimated deterministic heat disturbance for a current time step; and predicting the stochastic heat disturbance for the future time 
As to dependent claim 7, Wenzel teaches the system of claim 1, wherein predicting the heat disturbance comprises: applying one or more Kalman gain parameters to the augmented system model; performing a system identification process to determine values of the one or more Kalman gain parameters; and estimating a current stochastic heat disturbance based on the augmented system model with the one or more Kalman gain parameters and one or more current environmental conditions (e.g., recursively identifying model parameters in a system model including receiving a set of model parameters including system parameters and Kalman gain parameters, estimating updated model parameters upon receiving a new data measurement) (see Paragraph [0013]). 
As to dependent claim 9, Wenzel teaches the method of claim 8, wherein the disturbance model is a second order model with known parameters (e.g., second-order system) (see Paragraph [0065]). 
As to dependent claim 10, Wenzel teaches the method of claim 8, wherein the disturbance model is an oscillator function with a frequency of one day (e.g., filter may be driven by the frequency characteristics) (see Paragraph [0080]). 
As to dependent claim 11, Wenzel teaches the method of claim 8, wherein the disturbance model is a parameterized model for determining the heat disturbance (e.g., parameterization) (see Paragraph [0004] and [0011]). 
As to dependent claim 12, Wenzel teaches the method of claim 8, wherein predicting the heat disturbance comprises: estimating a deterministic heat disturbance for a future time step; predicting a stochastic heat disturbance for the future time step; and predicting a forecasted heat disturbance for one or more subsequent time steps based on the stochastic heat disturbance for the future time step 
As to dependent claim 13, Wenzel teaches the method of claim 12, wherein predicting the stochastic heat disturbance for the future time step comprises: performing an online state estimation; calculating a current residual based on the online state estimation and an estimated deterministic heat disturbance for a current time step; and predicting the stochastic heat disturbance for the future time step based on a trained autoregressive model and the current residual (e.g., estimation may performed by the feed forward load predictor) (see Paragraph [0069] and Figure 3). 
As to dependent claim 14, Wenzel teaches the method of claim 8, wherein predicting the heat disturbance comprises: applying one or more Kalman gain parameters to the augmented system model; performing a system identification process to determine values of the one or more Kalman gain parameters; and estimating a current stochastic heat disturbance based on the augmented system model with the one or more Kalman gain parameters and one or more current environmental conditions (e.g., recursively identifying model parameters in a system model including receiving a set of model parameters including system parameters and Kalman gain parameters, estimating updated model parameters upon receiving a new data measurement) (see Paragraph [0013]). 
As to dependent claim 16, Wenzel teaches the non-transitory computer-readable media of claim 15, wherein the disturbance model is a second order model with known parameters (e.g., second-order system) (see Paragraph [0065]). 
As to dependent claim 17, Wenzel teaches the non-transitory computer-readable media of claim 15, wherein the disturbance model is an oscillator function with a frequency of one day (e.g., filter may be driven by the frequency characteristics) (see Paragraph [0080]). 
As to dependent claim 18, Wenzel teaches the non-transitory computer-readable media of claim 15, wherein the disturbance model is a parameterized model for determining the heat disturbance (e.g., parameterization) (see Paragraph [0004] and [0011]). 
As to dependent claim 19, Wenzel teaches the non-transitory computer-readable media of claim 15, wherein predicting the heat disturbance comprises: estimating a deterministic heat disturbance for a future time step; predicting a stochastic heat disturbance for the future time step; and predicting a forecasted heat disturbance for one or more subsequent time steps based on the stochastic heat disturbance for the future time step and the deterministic heat disturbance for the future time step (e.g., model that the controller predicts future system states and system outputs to determine optimal control actions) (see Paragraph [0003]). 
As to dependent claim 20, Wenzel teaches the non-transitory computer-readable media of claim 15, wherein predicting the heat disturbance comprises: applying one or more Kalman gain parameters to the augmented system model; performing a system identification process to determine values of the one or more Kalman gain parameters; and estimating a current stochastic heat disturbance based on the augmented system model with the one or more Kalman gain parameters and one or more current environmental conditions (e.g., recursively identifying model parameters in a system model including receiving a set of model parameters including system parameters and Kalman gain parameters, estimating updated model parameters upon receiving a new data measurement) (see Paragraph [0013]).


Response to Arguments
5.	Applicant’s arguments filed on March 9, 2021 have been fully considered.  The arguments are not persuasive and do not overcome the original art rejection.  The following are the Examiner’s observations in regard thereto.  
Applicant Argues:1. Broadest Reasonable Interpretation of “heat disturbance. ”
Heat disturbance refers to heat in a building (or any space) that originates from sources beyond measurement and/or control of an environmental control system of the building.
Examiner Responds:
Examiner is not persuaded. See in particular prior art Wenzel paragraph [0035] for “disturbances to the system may include factors such as external weather conditions, heat generated by people in the building, or heat generated by electrical resistance within the building.” Under such consideration, the prior art teaches the claimed heat disturbance.

Applicant Argues:2. Wenzel does not anticipate “estimate values of a historical heat disturbance in the training data based on the augmented system model” as in Claim 1.
Examiner Responds:
Examiner is not persuaded. See in particular prior art Wenzel paragraph [0044] for “state space model can be augmented with an integrating disturbance.” Under such consideration, the prior art teaches the claimed estimate values of a historical heat disturbance in the training data based on the augmented system model.

Applicant Argues:3. Wenzel does not anticipate “train one or more heat disturbance models based on the training data and the estimated values of the historical heat disturbance ” as in Claim 1.
Examiner Responds:
Examiner is not persuaded. See in particular prior art Wenzel Abstract for “a controller for a building system receives training data that includes input data and output data; output data measures a state of the building system affected by both the input data and an extraneous disturbance” and paragraph [0050] for “historical weather and power usage data 638 may be used to determine a typical building load 636 e.g., a predicted or historical amount of energy needed to maintain the building temperature within temperature constraints.” Under such consideration, the prior art teaches the claimed train one or more heat disturbance models based on the training data and the estimated values of the historical heat disturbance.

Applicant Argues:4. Wenzel does not anticipate “predict a heat disturbance using the augmented system model along with the one or more heat disturbance models. ”
Examiner Responds:
Examiner is not persuaded. See in particular prior art Wenzel paragraph [0044] for “state space model can be augmented with an integrating disturbance.” Under such consideration, the prior art teaches the claimed predict a heat disturbance using the augmented system model along with the one or more heat disturbance models.


Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tejal J. Gami whose telephone number is (571) 270-1035.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocío del Mar Pérez-Vélez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Tejal Gami/ Primary Patent Examiner, Art Unit 2117